Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
This Office Action is responsive to application number 16/790,885 SINKS AND METHODS OF MAKING THE SAME, filed 02/14/2020. Claims 1-4 and 6-10 are pending.
Response to Arguments
Applicant’s arguments, see pages 10-12, filed 11/18/2021, with respect to the rejection(s) of claim(s) 1-4 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Webb.
Objections to the Specification and Drawings have been corrected and are approved.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub 2008/08612 A1 to Yu in view of  US 8,099,805 B1 to Webb. Regarding claim 1, Yu discloses a sink 100 (see figure below) comprising a bottom surface 138, 140 forming an opening 134, 136 (para 0071, Figure 4) for drainage therein; a first sidewall, a second sidewall, a third sidewall, and a fourth sidewall 118, 122, 124, 126, 128, 130 (see para 0068) each of which is extended from the bottom surface; and a ledge 102 fixedly attached to top ends of the first, second, third, and fourth sidewalls, wherein the bottom surface and the first, second, third, and fourth sidewalls have a same thickness (see para 0101), and wherein a thickness of the ledge (see figures 8a-c; para 0077) is different from the thickness of the bottom surface. Regarding claim 2, the thickness of the ledge 102 is greater than or equal to 3 millimeters (see para 0075-77). Regarding claim 3, the thickness of the bottom surface is less than or equal to 1.6 millimeters (see para 0101). Regarding claim 4, the ledge includes first, second, third, and fourth parts, which correspond to the first, second, third, and fourth sidewalls (see figures 1-8).  Regarding claim 5, Yu discloses all of the limitations of the invention except for a beveled shaped ledge. Thus, in an analogous prior art in the same field of endeavor, Webb teaches a beveled shape in a sink design (see col. 4, line 1; figure 4). At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art utilize a beveled shape because Applicant has not disclosed that a beveled shape provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected the .
Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu and Webb as applied to claim 1 above and further in view of Crum et al 5,590,804. Regarding claims 9-10, As best understood by the examiner, Yu discloses all of the limitations of the invention except for a floating ledge on two facing sides of the first, second, third, and fourth sidewalls. However, in an analogous prior art in the same field of endeavor, Crum et al teaches a “floating ledge’ in the figure below (faucets are mounted on the ledge) on at least one sidewall substantially parallel with the bottom surface. Therefore, it would have .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI BAKER whose telephone number is (571)272-4971. The examiner can normally be reached Monday thru Friday: 9 am - 6 pm CST.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LORI L BAKER/Primary Examiner, Art Unit 3754